Exhibit 99.1 PROGRESSIVE WASTE SOLUTIONS LTD. REPORTS RESULTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 Updating 2013 outlook to reflect strong revenue growth; Certain higher costs in the third quarter; Reaffirming 2013 free cash flow(B) ; Fourth quarter expected to be in line with consensus estimates Toronto, Ontario – October 24, 2013 – Progressive Waste Solutions Ltd. (the “Company”) (NYSE, TSX: BIN) reported financial results for the three and nine months ended September 30, 2013. Third quarter highlights - Consolidated revenues of $520.7 million in the third quarter, up 6.9%, despite the impact of weaker foreign currency exchange relative to the year-ago quarter - Consolidated organic revenue growth of 3.3%, driven by higher core price and volume - Adjusted EBITDA(A) of $134.9 million and free cash flow(B), excluding internal infrastructure investment, of $32.9 million - Adjusted net income(A) per share of $0.27 versus $0.28 in the same quarter last year - Updated fiscal year 2013 outlook provided to reflect strong revenue growth and certain higher third-quarter costs; 2013 free cash flow(B) reaffirmed; fourth quarter expected to be in line with consensus estimates Management Commentary (All amounts are in United States (“U.S.”) dollars, unless otherwise stated) “In the third quarter, we achieved our strongest consolidated organic revenue performance in the past five years, with organic growth of 3.3% driven by pricing and volume improvements in our collection and transfer business lines.We continued to experience notably higher industrial collection volumes, which increased 7.0%, and we saw the results of our strategic sales programs contribute to the revenue line as well,” said Joseph Quarin, Vice Chairman and Chief Executive Officer, Progressive Waste Solutions Ltd. “Our revenue gains were offset by higher than anticipated costs relative to revenue in the quarter, including higher than normal expenses in the area of insurance and claims.We also experienced higher operating costs relative to revenue that were largely associated with the increase in industrial roll-off demand and delayed contributions from two new material recovery facilities, but that are also reflective of our focus on asset utilization and return on invested capital.” Mr. Quarin continued, “Given our third-quarter performance, we are adjusting items in our previously provided guidance for fiscal year 2013.We are increasing our revenue outlook to $2.02 to $2.03 billion, but the higher costs relative to revenue experienced in the third quarter will result in a corresponding reduction to our expectations for adjusted EBITDA(A) and adjusted net income(A) for the year.We remain confident in our free cash flow(B) guidance which is $211 to $225 million, excluding internal infrastructure investments, for 2013.Going forward, we expect our gross margins to normalize as we improve our execution and manage our labor and repair and maintenance expenses in line with our volume growth and implement processes to obtain better operating efficiencies.At the same time, we will continue to execute our disciplined capital deployment program.Our unified organizational structure and leadership team, which we announced earlier this month, are clearly aligned to create shareholder value through consistent operational execution, accretive growth and improving return on invested capital.” Third quarter ended September 30, 2013 Reported revenues increased $33.5million or 6.9% from $487.2 million in the third quarter of 2012 to $520.7million in the third quarter of 2013.Expressed on a reportable basis and assuming a foreign currency exchange (“FX”) rate of parity between the Canadian and U.S. dollar (“FX parity”), revenues increased 8.6% due in large part to a 5.3% increase attributable to acquisitions.The remaining increase is a function of higher overall volumes, core pricing and recycled commodity pricing. Operating income was $50.8 million in the third quarter of 2013 versus $63.0 million in the third quarter of 2012.Net income was $20.1 million versus $32.2 million in the third quarter of 2013 and 2012, respectively. Adjusted amounts Adjusted EBITDA(A) was $134.9 million in the third quarter of 2013 versus $136.9 million posted in the same quarter a year ago.Adjusted operating EBIT(A) was $61.6 million or (7.8)% lower in the quarter compared to $66.8 million in the same period last year.Adjusted net income(A) was $31.3 million, or $0.27 per diluted share, compared to $32.1 million, or $0.28 per diluted share in the comparative period. Progressive Waste Solutions Ltd. – September 30, 2013 - 1 Nine months ended September 30, 2013 For the nine months ended September 30, 2013, reported revenues increased $123.1million or 8.8% from $1,400.9 million in 2012 to $1,524.0million.Expressed on a reportable basis and at FX parity, revenues increased 9.7% on a comparative basis.The increase is due in large part to a 7.5% increase attributable to acquisitions and higher overall core pricing, volumes and fuel surcharges, which outpaced lower commodity pricing. For the nine months ended September 30, operating income was $174.6 million in 2013 versus $179.1 million in 2012.Net income was $81.7 million versus $82.6 million for the nine months ended September 30, 2013 and 2012, respectively. Adjusted amounts For the nine months ended September 30, adjusted EBITDA(A) was $398.8 million or 3.3% higher in 2013 versus $385.9 million in 2012.Adjusted operating EBIT(A) was $187.0 million, or 1.4% higher compared to the $184.5 million recorded last year.Adjusted net income(A) was $93.7 million, or $0.81 per diluted share, compared to $85.0 million, or $0.73 per diluted share in the same period last year. Other highlights for the three months ended September 30, 2013 · Consolidated core price increased 1.1%, reflecting organic average price change, net of rollbacks and excluding fuel surcharges, across the Company’s customer base · Consolidated organic volume growth of 1.5%.Of the consolidated organic volume growth in the quarter, there was a decline of 270 basis points related to the completion of three municipal contracts in the Company’s Canadian operations, coupled with the closure of the Calgary landfill to municipal solid waste 2013 Guidance Update and Fourth-Quarter Outlook The Company is revising its 2013 guidance in light of its operating performance in the third quarter this year, and its expectations for both interest expense and income taxes for 2013.Details for each of these revisions are outlined in the Changes to assumptions and impact on guidance outlook section of this press release.The Company is also providing its guidance outlook for the fourth quarter of 2013. Our revised guidance for the fiscal year ended 2013 and our outlook for the fourth quarter ending December 31, 2013 are as follows (in millions of U.S. dollars, except per share amounts and where otherwise stated): Prior 2013 guidance Revised 2013 guidance Impact Fourth quarter guidance Revenue $1,977 to $1,997 $2,020 to $2,030 Increase $496 to $506 Adjusted EBITDA(A) $538 to $548 $530 to $536 Decline $131 to $137 Amortization expense, as a percentage of revenue 14.4% 14.6% Increase 14.4% Effective tax rate as a percentage of income before income tax expense and net loss from equity accounted investee 35.0% 34.0% Decline 34.0% Cash taxes (expressed on an adjusted basis) $32 to $35 $30 to $32 Decline $7 to $9 Adjusted net income(A) per diluted share $1.09 to $1.14 $1.06 to $1.09 Decline $0.25 to $0.28 Free cash flow(B) excluding additional internal infrastructure investment $211 to $225 $211 to $225 No change $43 to $57 Capital and landfill expenditures excluding internal infrastructure investment $208 to $218 $208 to $218 No change $43 to $53 Internal infrastructure investment $39 to $44 $39 to $44 No change $6 to $10 Expected annual cash dividend, payable on a quarterly basis C$0.58 per share C$0.58 per share No change C$0.58 per share Progressive Waste Solutions Ltd. – September 30, 2013 - 2 Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income or Loss (“Statement of Operations and Comprehensive Income or Loss”) For the periods ended September 30, 2013 and 2012 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars, except share and net income or loss per share amounts) Three months ended Nine months ended REVENUES $ EXPENSES OPERATING SELLING, GENERAL AND ADMINISTRATION AMORTIZATION NET GAIN ON SALE OF CAPITAL ASSETS ) OPERATING INCOME INTEREST ON LONG-TERM DEBT NET FOREIGN EXCHANGE LOSS (GAIN) 5 ) 12 NET LOSS (GAIN) ON FINANCIAL INSTRUMENTS ) ) OTHER EXPENSES - - - INCOME BEFORE INCOME TAX EXPENSEAND NET LOSS FROM EQUITY ACCOUNTED INVESTEE INCOME TAX EXPENSE Current Deferred NET LOSS FROM EQUITY ACCOUNTED INVESTEE 30 11 69 30 NET INCOME OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation adjustment ) Derivatives designated as cash flow hedges, net of income tax $26 and $556 (2012 - ($532) and $226) Settlement of derivatives designated as cash flow hedges, net of income tax ($15) and ($242) (2012 - $72 and ($7)) 27 ) 15 ) ) ) TOTAL OTHER COMPREHENSIVE INCOME (LOSS) ) COMPREHENSIVE INCOME $ Net income per weighted average share, basic and diluted $ Weighted average number of shares outstanding (thousands), basic and diluted Progressive Waste Solutions Ltd. – September 30, 2013 - 3 Progressive Waste Solutions Ltd. Condensed Consolidated Balance Sheets (“Balance Sheet”) September 30, 2013 (unaudited) and December 31, 2012 (stated in accordance with accounting principles generally accepted in the United States of America (“U.S.”) and in thousands of U.S. dollars except for issued and outstanding share amounts) September 30, December 31, ASSETS CURRENT Cash and cash equivalents $ $ Accounts receivable Other receivables Prepaid expenses Income taxes recoverable Restricted cash Other assets OTHER RECEIVABLES 17 72 FUNDED LANDFILL POST-CLOSURE COSTS INTANGIBLES GOODWILL LANDFILL DEVELOPMENT ASSETS DEFERRED FINANCING COSTS CAPITAL ASSETS LANDFILL ASSETS INVESTMENTS OTHER ASSETS $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued charges Dividends payable Income taxes payable Deferred revenues Current portion of long-term debt Landfill closure and post-closure costs Other liabilities LONG-TERM DEBT LANDFILL CLOSURE AND POST-CLOSURE COSTS OTHER LIABILITIES DEFERRED INCOME TAXES SHAREHOLDERS' EQUITY Common shares (authorized - unlimited, issued and outstanding - 114,820,844 (December 31, 2012 - 114,993,864)) Restricted shares (issued and outstanding - 354,360 (December 31, 2012 - 172,500)) ) ) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity $ $ Progressive Waste Solutions Ltd. – September 30, 2013 - 4 Progressive Waste Solutions Ltd. Condensed Consolidated Statements of Cash Flows (“Statement of Cash Flows”) For the periods ended September 30, 2013 and 2012 (unaudited - stated in accordance with accounting principles generally accepted in the U.S. and in thousands of U.S. dollars) Three months ended Nine months ended NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Net income $ Items not affecting cash Restricted share expense (recovery) ) Accretion of landfill closure and post-closure costs Amortization of intangibles Amortization of capital assets Amortization of landfill assets Interest on long-term debt (amortization of deferred financing costs) Net gain on sale of capital assets ) Net loss (gain) on financial instruments ) ) Deferred income taxes Net loss from equity accounted investee 30 11 69 30 Landfill closure and post-closure expenditures ) Changes in non-cash working capital items ) ) ) Cash generated from operating activities INVESTING Acquisitions ) Purchase of investment - - ) - Restricted cash deposits (1
